Citation Nr: 0127524	
Decision Date: 12/19/01    Archive Date: 12/28/01

DOCKET NO.  98-06 657	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Los Angeles, California


THE ISSUES

1. Entitlement to service connection for the cause of the 
veteran's death.

2. Entitlement to Dependency and Indemnity Compensation (DIC) 
benefits pursuant to 38 U.S.C.A. § 1151 (West 1991 & Supp. 
2001).

3. Entitlement to Dependents' Educational Assistance pursuant 
to Chapter 35, Title 38 of the United States Code.


ATTORNEY FOR THE BOARD

Mary C. Suffoletta, Associate Counsel 


INTRODUCTION

The appellant is the widow of the veteran who had active 
service from July 1950 to July 1953, and from September 1954 
to September 1957.

This appeal comes to the Board of Veterans' Appeals (Board) 
from an August 1997 RO rating decision that denied service 
connection for the cause of the veteran's death, denied 
dependents' educational assistance benefits under 38 U.S.C.A. 
Chapter 35, and denied dependency and indemnity compensation 
(DIC) benefits pursuant to the provisions of 38 U.S.C.A. 
§ 1151.  The appellant appealed this decision to the Board.   

In a February 2000 decision the Board denied service 
connection for the cause of the veteran's death, denied 
dependents' educational assistance benefits under 38 U.S.C.A. 
Chapter 35, and denied DIC benefits pursuant to the 
provisions of 38 U.S.C.A. § 1151, on the basis that the 
appellant's claims were not well grounded.

The appellant appealed the February 2000 Board decision to 
the United States Court of Appeals for Veterans Claims 
(hereinafter, the Court).  In a November 2000 Unopposed 
Motion for Remand, the Secretary of Veterans Affairs (VA) 
noted the recent enactment of the Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, § 3(a), 114 Stat. 2096 
(Nov. 9, 2000), which substantially amended statutory 
provisions concerning the assistance to be afforded claimants 
of veterans' benefits, and its applicability to cases not 
finally decided on the date of enactment.  

The Court granted the Secretary's Unopposed Motion and 
vacated the February 2000 Board decision.  Thereafter, the 
case was returned to the Board for action consistent with the 
Secretary's motion and the Court's Order.


REMAND

As noted above, there has been a significant change in the 
law during the pendency of this appeal.  On November 9, 2000, 
the President signed into law the Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000).  
Among other things, this law eliminates the concept of a 
well-grounded claim, redefines the obligations of the 
Department of Veterans Affairs (VA) with respect to the duty 
to assist, and supersedes the decision of the United States 
Court of Appeals for Veterans Claims in Morton v. West, 12 
Vet. App. 477 (1999), withdrawn sub nom. Morton v. Gober, No. 
96-1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam order), 
which had held that VA cannot assist in the development of a 
claim that is not well grounded.  This change in the law is 
applicable to all claims filed on or after the date of 
enactment of the Veterans Claims Assistance Act of 2000, or 
filed before the date of enactment and not yet final as of 
that date.  Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, § 7, subpart (a), 114 Stat. 2096, 2099-2100 
(2000).  See also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, a remand in this case 
is required for compliance with the notice and duty to assist 
provisions contained in the new law.  See 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107.  In addition, because the VA regional 
office (RO) has not yet considered whether any additional 
notification or development action is required under the 
Veterans Claims Assistance Act of 2000, it would be 
potentially prejudicial to the appellant if the Board were to 
proceed to issue a decision at this time.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 
(July 24, 1992) (published at 57 Fed. Reg. 49,747 (1992)).  
Therefore, for these reasons, a remand is required.

Regulations implementing the VCAA (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West Supp. 2001)), are now published at 66 Fed. Reg. 45,620, 
45,630-32 (August 29, 2001) (to be codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326).  Except as 
specifically noted, the new regulations are effective 
November 9, 2000.  

The veteran's service medical records indicate that he had 
rheumatic fever in 1948, prior to his entry into service.  
Service connection was not established for any disease or 
disability during the veteran's lifetime.

The appellant contends that the cause of the veteran's death 
in December 1996 was the result of lack of treatment and 
proper medical care at the VA medical center (VAMC).  She 
indicated that the veteran received no nutrition for the 
first 20 days of the hospitalization, and that his weight 
decreased from 185 to 120 pounds during the four-month 
hospitalization.  She further indicated that the surgery 
required to treat the veteran was repeatedly postponed, and 
that he was not turned every two hours, which resulted in 
skin ulcerations.  She reported that the veteran had 
excessive bleeding when the dialysis technician failed to 
close a blood tube, requiring a transfusion, and that on one 
day she found the veteran bleeding from his throat.  She also 
indicated that the veteran had no shower or bath from the 
time he entered the hospital until he died.

The veteran was hospitalized at the Wadsworth VA Medical 
Center from August 1995 until the time of his death in 
December 1996.  He was initially hospitalized due to 
progressive shaking, chills, and fevers over the previous one 
to three months.  He required intubation and mechanical 
ventilation due to respiratory failure, and was diagnosed as 
having endocarditis of the mitral valve.  His condition was 
complicated by multiple emboli and renal failure, requiring 
dialysis.  He was found to have coronary artery disease, and 
in September 1996 underwent the surgical replacement of the 
mitral valve with a prosthetic valve and coronary artery 
bypass grafts.  He received extensive antibiotic treatment 
for multiple infections.  He continued to be ventilator-
dependent following the surgery and his condition 
progressively worsened.  He developed gangrene in both feet 
due to emboli, but amputation could not be performed because 
he was a poor candidate.  He also developed gastrointestinal 
bleeding, requiring multiple transfusions.  He had sacral 
decubiti that were debrided on several occasions.

In December 1996, the physicians determined that the veteran 
would not recover, due to multiple organ system failure, and 
he was dependent on the ventilator and dialysis.  He had 
severe progressive gangrene in the lower extremities, 
multiple decubiti, jaundice, and congestive heart failure.  
Based on wishes previously expressed by the veteran, his 
family requested that the ventilator support be removed, and 
he expired on the same day.

The appellant contends that the veteran's disabilities were 
made worse or aggravated by the lack of treatment and proper 
medical care at the VAMC, resulting in additional 
complications and causing the veteran's death.

Whether there is additional disability resulting from the 
lack of treatment and proper medical care, or an aggravation 
of an existing disease, beyond the degree expected of natural 
progress (if any), is largely a medical question.  The Board 
may not rely on its own unsubstantiated judgment in answering 
medical questions, but must support its medical conclusions 
with independent medical evidence in the record.  Crowe v. 
Brown, 7 Vet. App. 238 (1994).  

If the medical evidence of record is insufficient, or, in the 
opinion of the Board, of doubtful weight or credibility, the 
Board is free to supplement the record by seeking an advisory 
opinion, ordering a medical examination or citing recognized 
medical treatises in its decisions that clearly support its 
ultimate conclusions.  Talley v. Brown, 6 Vet. App. 72 
(1993).  The Board concludes that the veteran's claims folder 
should be reviewed for a medical opinion prior to 
adjudication of the appellant's claims.

The Board notes that the appellant's claim for DIC benefits 
was submitted in February 1997.  According to the statute and 
regulation in effect at the time of the veteran's death in 
December 1996, if the veteran suffered injury as the result 
of hospitalization, medical, or surgical treatment at a VA 
medical facility that is not caused by his willful 
misconduct, and the injury results in death, DIC benefits 
shall be awarded in the same manner as if the death were 
service connected.  38 U.S.C.A. § 1151 (West 1991); 38 C.F.R. 
§ 3.358 (2001).  Although the statute and regulation were 
later amended, those amendments were made applicable only to 
claims filed after October 1, 1997.  See Boggs v. West, 11 
Vet. App. 334, 343-44 (1998); VAOPGCPREC 40-97.

In correspondence received from the appellant in May 1999, 
but not associated with the claims folder until after the 
Board's February 2000 decision, she indicate a desire for a 
hearing.  She has not been afforded the opportunity for a 
hearing.

Lastly, inasmuch as the appellant's entitlement to 
educational assistance benefits under Chapter 35, Title 38, 
United States Code, is dependent upon the outcome of the 
claim for service connection for the cause of the veteran's 
death, that matter is deferred.

In view of the above, the case is REMANDED to the RO for the 
following actions:


1.  The RO should review the claims file 
and ensure that all notification and 
development action required by 38 U.S.C.A. 
§§ 5102, 5103, and 5103A (West 1991 & 
Supp. 2001) are fully complied with and 
satisfied. 

2.  The RO should notify the appellant of 
the evidence necessary to substantiate her 
claims for service connection for the 
cause of veteran's death, and DIC under 
the provisions of 38 U.S.C.A. § 1151.  

She should specifically be invited to 
submit medical opinions linking the 
veteran's death to service, or to the 
treatment he received during VA 
hospitalization.  She should also be 
requested to furnish information as to any 
pertinent treatment records that could 
serve to substantiate her claims.  The RO 
should then take all necessary steps to 
obtain copies of those records not already 
part of the claims file.  The RO should 
specifically request a copy of all 
hospital records pertaining to the 
veteran's terminal hospitalization at the 
VA Medical Center in Wadsworth, California 
from August to December 1996.

3.  The appellant should be requested to 
clarify whether she desires a hearing, 
and, if so, to indicate the type of 
hearing she desires.

4.  The veteran's claims folder should be 
reviewed by an appropriate medical 
specialist to obtain opinions as to:

(a) whether it is at least as likely 
as not that the veteran's congestive 
heart failure, severe coronary 
atherosclerosis, cerebrovascular 
accident, and lung carcinoma were 
related to an incident of service;

(b) whether it is at least as likely 
as not that the lack of treatment 
and proper medical care, as reported 
by the appellant, at a VAMC from 
August 1996 to December 1996 
resulted in chronic additional 
disability involving the veteran's 
severe coronary atherosclerosis, 
cerebrovascular accident, and lung 
carcinoma and their complications; 
and if so, 
 
(c) whether it is it at least as 
likely as not that such chronic 
additional disability was a 
continuance or natural progress of 
these conditions;
  
(d) whether it is at least as likely 
as not that the lack of treatment 
and proper medical care, as reported 
by the appellant, at a VAMC from 
August 1996 to December 1996 
contributed substantially or 
materially to cause death; that they 
combined to cause death; that they 
aided or lent assistance to the 
production of death; that they 
resulted in debilitating effects and 
general impairment of health to an 
extent that would render the veteran 
materially less capable of resisting 
the effects of other disease or 
injury primarily causing death; or 
that they were of such severity as 
to have a material influence in 
accelerating death?

5.  The RO should ensure that the new 
notification requirements and development 
procedures contained in 38 U.S.C. 
§§ 5102, 5103, 5103A, and 5107 (West 
Supp. 2001) are fully complied with and 
satisfied.  The RO should then review the 
appellant's claims for service connection 
for the cause of the veteran's death; 
dependents' educational assistance 
benefits under 38 U.S.C.A. Chapter 35; 
and DIC benefits pursuant to the 
provisions of 38 U.S.C.A. § 1151 (West 
1991 and Supp. 1996), taking into 
consideration provisions of 38 C.F.R. § 
3.358 (1996).

6.  If action remains adverse to the 
appellant, an appropriate supplemental 
statement of the case should be sent to 
her, and she should be afforded an 
opportunity to respond.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant need take no 
further action unless notified otherwise, but may furnish 
additional evidence and argument while the case is in remand 
status.  Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992); 
Booth v. Brown, 8 Vet. App. 109 (1995); see also 
Kutscherousky v. West, 12 Vet. App. 369 (1999).  The Board 
intimates no opinion as to the ultimate outcome of this case.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been 

remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.



		
	Mark D. Hindin 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


